           Case 7:19-cv-00067-WLS Document 1 Filed 05/10/19 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF GEORGIA
                            VALDOSTA DIVISION

PAMELA GOLDING,                               )
                                              )
      Plaintiff,                              )
                                              )
V.                                                    )     CIVILACTION
                                              )    FILE NO.
WAL-MART STORES, INC.,                        )
WAL-MART STORES EAST, LP                      )
(DELAWARE) d/b/a WAL-MART,                    )
                                              )
      Defendants.                             )

                     DEFENDANTS’ NOTICE OF REMOVAL

      Pursuant to 28 USC §1446, Defendants file this Notice of Removal in the

United States District Court for the Middle District of Georgia, Valdosta Division,

and evoke this Court’s jurisdiction over the above-styled civil action on the

following grounds:

      1.      This personal injury action was commenced on April 4, 2019 by the

filing of the original Summons and Complaint in the State Court of Tift County,

Georgia, styled Pamela Golding v. Wal-Mart Stores, Inc., Wal-Mart Stores East,

LP (Delaware), d/b/a Wal-Mart, Civil Action File No. 2019CT047. Attached

hereto as Exhibit A are copies of all pleadings served upon Defendants in such

action to date. A copy of the Notice of Filing Removal, filed in the State Court of



                                       _ 1.
            Case 7:19-cv-00067-WLS Document 1 Filed 05/10/19 Page 2 of 7




Tift County, Georgia, is attached hereto as Exhibit B.

       2.      Pursuant to 28 USC §1332, the United States District Court “shall

have original jurisdiction of all civil actions where the matter in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs, and is

between citizens of different states.”

       3.      Defendant Wal-Mart Stores, Inc. is a foreign corporation existing

under the laws of the State of Delaware. (Plaintiffs Complaint, ^ 2, in Exhibit A).

Defendant Wal-Mart Stores East, LP is a limited partnership existing under the

laws of the State of Delaware. (See Plaintiffs Complaint ^ 4). WSE Management,

EEC is the general partner of Defendant Wal-Mart Stores East, EP and WSE

Investment, EEC is the limited partner. The sole member of WSE Management,

EEC and WSE Investment, EEC is Wal-Mart Stores East, EEC (f/k/a Wal-Mart

Stores East, Inc.), an Arkansas limited liability company. Wal-Mart Stores East,

Inc. was converted to an Arkansas limited liability company on January 25, 2011.

Wal-Mart Stores East, EEC is a wholly-owned subsidiary of Wal-Mart Stores, Inc.

All of these entities are foreign corporations.

      5.       This Notice of Removal is timely as it is filed within 30 days of

Defendants’ receipt of copies of Plaintiffs pleadings setting forth his claim for

relief (Service of Process Transmittal, in Exhibit A hereto). See 28 USC § 1446(b).



                                          -2-
            Case 7:19-cv-00067-WLS Document 1 Filed 05/10/19 Page 3 of 7




       6.      Plaintiffs Complaint alleges causes of action based on negligence.

(Plaintiffs Complaint         38 - 40). Plaintiff alleges that on April 3, 2017, she fell

on a foreign substance in the Wal-Mart store in Tifton, Georgia and “suffered

serious and permanent personal injuries” and suffers “excruciating pain”

(Plaintiffs Complaint ^ 18-19).

      7.       Plaintiff also seeks punitive damages and also attorneys’ fees pursuant

to O.C.G.A. §13-6-11. (Exhibit A, Plaintiffs Complaint, ^^27-28).

      8.       In her pre-suit demand dated March 1, 2019, Plaintiff describes her

injury as a “fracture dislocation of the left first carpometacarpal joint” and had

surgery to repair the fracture. When Plaintiff continued experiencing pain

following the      surgery,    a test revealed she had a Methicillin-resistant

Staphylococcus aureus (“MRSA”) infection, for which she was hospitalized for

three days. (Exhibit C, Plaintiffs Demand Letter dated March 1, 2019).

      9.       An MRI also revealed “traumatic or postinfectious arthropathy in the

carpus” that may require a wrist fusion. (Exhibit C).

      10.      Plaintiffs demand dated March 1, 2019 seeks recovery of her medical

expenses totaling $45,554.52, $250,000.00 for future medical expenses and

evaluates the general damages amounting to $609,476.00. (Exhibit C).

      11.      Plaintiff demanded $500,000.00 to settle the case. (Exhibit C).



                                           -3 -
         Case 7:19-cv-00067-WLS Document 1 Filed 05/10/19 Page 4 of 7




       12. After suit was filed, Defendants proposed a stipulation limiting the

damages to $75,000 in order to keep the case in state court. (See Exhibit D,

attached hereto). Plaintiffs counsel declined the proposed stipulation via email on

April 25,2019. (Exhibit D).

       10.   Based on the foregoing, the amount in controversy, exclusive of

interest and costs, is open-ended and potentially exceeds the sum of $75,000.

Plaintiff herself believes the value of her case is over $75,000, as she claims her

total damages amount to $905,030.52. (Exhibit C).

       11.   Defendants also attach a prior Order of this Court dated August 16,

2018 which supports the removal of this case to federal court. (Exhibit E).

       12.   This Court has jurisdiction over this matter pursuant to 28 USC

§ 1332(a) because complete diversity exists between the parties and the amount in

controversy is open-ended and potentially exceeds $75,000.

       13.   By service of a copy of this Notice of Removal as evidenced by the

Certificate of Service attached. Defendants give notice of such removal to Plaintiff.

      14.    Defendants’ Answer and Defenses were timely filed with the Superior

Court of Tift County. (See Exhibit F, attached hereto).

      WHEREFORE, Defendants pray that this Court recognize and exercise

jurisdiction over this claim from the State Court of Tift County, Georgia, and that



                                        .4.
         Case 7:19-cv-00067-WLS Document 1 Filed 05/10/19 Page 5 of 7




this action proceed as removed under this Court’s jurisdiction pursuant 28 USC

§1332.

      Respectfully submitted, this 10* day of May, 2019

                                     DREW, ECKL & FARNHAM, LLP

                                    /s/ Michael L. Miller
                                    Hall F. McKinley, III
                                    Georgia Bar No. 495512
                                    Michael L. Miller
                                    Georgia Bar No. 508011
                                    Camille D. Dizon
                                    Georgia Bar No. 953073
                                    Attorneys for Defendants
303 Peachtree Street, NE
Suite 3500
Atlanta, Georgia 30308
(404) 885-1400




                                     -5-
         Case 7:19-cv-00067-WLS Document 1 Filed 05/10/19 Page 6 of 7




                   IN THE UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF GEORGIA
                            VALDOSTA DIVISION

PAMELA GOLDING,                             )
                                            )
      Plaintiff,                            )
                                            )
V.                                          )    CIVIL ACTION
                                            )    FILE NO. 2019CT047
WAL-MART STORES, INC.,                      )
WAL-MART STORES EAST, LP                    )
(DELAWARE) d/b/a WAL-MART,                  )
                                            )
      Defendants.                           )

                        CERTIFICATE OF SERVICE

      I certify that I have this day served a copy of the within and foregoing

Defendants' Notice Of Removal on counsel of record via United States Mail,

postage prepaid, by US mail and via the CM/ECF system, addressed to counsel of

record as follows;

                                    J.L. King
                              Hudson King, LLC
                          615 N. Virginia Ave., Ste. A
                               Tifton, GAS 1793

      This lO"’ day of May, 2019.

      [SIGNA TURK PA GE FOLLOWS]




                                      -6-
        Case 7:19-cv-00067-WLS Document 1 Filed 05/10/19 Page 7 of 7




                                   DREW, ECKL & FARNHAM, LLP

                                   /s/ Michael L. Miller
                                   Hall F. McKinley, III
                                   Georgia Bar No. 495512
                                   Michael L. Miller
                                   Georgia Bar No. 508011
                                   Camille D. Dizon
                                   Georgia Bar No. 953073
                                   Attorneys for Defendants
303 Peachtree Street, NE
Suite 3500
Atlanta, Georgia 30308
(404) 885-1400
nickinlevh@deflaw.com
millerm@deflaw.com
dizonc@deflaw.com




                                    -7-
